Citation Nr: 0218075	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  96-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
duodenal ulcer disease, with hiatal hernia and 
gastroesophageal reflux disease (GERD), currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than June 7, 
1995, for a rating in excess of 10 percent for duodenal 
ulcer disease with hiatal hernia and GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In 
that decision, the RO increased the rating for the 
veteran's service-connected duodenal ulcer disease from 10 
percent to 20 percent, and assigned an effective date of 
June 7, 1995, for the 20 percent rating.  The veteran 
appealed both the 20 percent rating and the effective date 
assigned for it.  In subsequent rating decisions, the RO 
increased the rating for the veteran's duodenal ulcer 
disease to 40 percent, and later to 60 percent.  The RO 
also added a hiatal hernia and GERD to the description of 
the service-connected digestive system disorder.  The 
veteran has continued his appeal, and is seeking a current 
rating higher than 60 percent for duodenal ulcer disease 
with hiatal hernia and GERD.

The veteran filed a claim for entitlement to a total 
disability rating based on individual unemployability, and 
appealed when that claim was denied.  He later withdrew 
his appeal, however, and that issue is not currently 
before the Board.  In November 2002, the RO issued a 
rating decision denying service connection for post-
traumatic stress disorder (PTSD), high blood pressure, and 
bilateral hearing impairment.  At the time the Board 
received the claims file for adjudication of the claims 
currently on appeal, the veteran had not filled a notice 
of disagreement with respect to the denial of service 
connection for PTSD, high blood pressure, or hearing 
impairment.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's duodenal ulcer disease with hiatal 
hernia and GERD is manifested by pain despite medication, 
vomiting, periods of weight loss, some hematemesis, and 
definite impairment of health; but does not produce marked 
interference with employment or such exceptional 
manifestations that the rating schedule is rendered 
impractical.

3.  The veteran did not file a substantive appeal to 
perfect an appeal of a June 1993 rating decision denying a 
rating in excess of 10 percent for duodenal ulcer disease.

4.  After the June 1993 final decision denying an 
increased rating for duodenal ulcer disease, the veteran's 
next claim for an increased rating was received on June 7, 
1995.

5.  Records of VA outpatient treatment on June 13, 1994, 
provided the earliest basis for ascertaining that the 
veteran's duodenal ulcer disease had continuous moderate 
manifestations.


CONCLUSIONS OF LAW

1.  The manifestations of the veteran's duodenal ulcer 
disease with hiatal hernia and GERD do not exceed the 
criteria for the maximum, 60 percent rating under the 
rating schedule; referral for an extraschedular rating is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 
7305, 7346 (2002).

2.  The June 1993 rating decision denying a rating in 
excess of 10 percent for duodenal ulcer disease is a final 
decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2002).

3.  The criteria are met for an effective date of June 13, 
1994, for the grant of an increase in rating to 20 percent 
for duodenal ulcer disease.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326).  The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claims for an increased rating for duodenal ulcer 
disease, and for an earlier effective date for a previous 
increase in the rating for the duodenal ulcer disease.  
The veteran's claims file contains the veteran's service 
medical records and VA medical records, including 
examination reports and treatment records pertaining to 
the veteran's digestive system during the relevant 
periods.  The veteran has indicated that all of his 
treatment for digestive system disorders has been at VA 
facilities.  The veteran had a hearing at the RO before RO 
personnel in April 1996.

In July 1997, the Board remanded the issues currently on 
appeal for additional evidentiary development.  Pursuant 
to the Board's remand instructions, the RO asked the 
veteran whether he was receiving benefits from the United 
States Social Security Administration (SSA).  The RO asked 
the veteran this in letters dated in July 1997 and 
September 1997, but the veteran did not respond to that 
question.  Also pursuant to the Board's remand, the RO 
scheduled VA examinations, in December 1998 and January 
2002, in which the examiners addressed the veteran's 
digestive system and the effect of service-connected 
digestive disorders on his occupational functioning.  The 
veteran has not reported the existence of any other 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with rating 
decisions dated in December 1993, October 1995, August 
2000, and June 2001, statements of the case (SOCs) dated 
in February 1994 and February 1996, supplemental 
statements of the case (SSOCs) dated in August 1996, 
August 2000, July 2001, January 2002, May 2002, and August 
2002, and the Board's July 1997 remand.  These documents 
together relate the law and regulations that govern the 
veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In the April 1996 RO hearing, and 
in letters sent in July 1997, September 1997, and May 
2002, the RO informed the veteran about the evidence that 
was needed to substantiate his claims, and whether VA or 
the veteran would be responsible for obtaining such 
evidence.

II.  Rating for Ulcer Disease

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining 
the current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 
(2002).  The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability," and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2002).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).

The rating schedule provides the following criteria for 
percentage ratings for duodenal ulcer:

Severe; pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health  ............. 60

Moderately severe; less than severe but 
with impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 
days or more in duration at least four 
or more times a year  ... 40

Moderate; recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations  
................. 20

Mild; with recurring symptoms once or 
twice yearly
   .............................................................. 10

38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).

The rating schedule also provides criteria for percentage 
ratings for hiatal hernia, as follows:

Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health  
..................................................... 60

Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment 
of health  
.......................................
........... 30

With two or more of the symptoms for 
the 30 percent evaluation of less 
severity  
.......................................
... 10

38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

The veteran's service-connected digestive system disorder 
is currently described as duodenal ulcer disease with a 
hiatal hernia and GERD.  While the rating schedule 
provides separate diagnostic codes for duodenal ulcer and 
hiatal hernia, VA regulations indicate that the evaluation 
of the same disability or manifestation under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  The 
veteran's symptoms, such as pain, vomiting, weight loss, 
and impairment of health, appear to overlap to a great 
extent.  Thus, it is appropriate that the duodenal ulcer 
disease, hiatal hernia, and GERD are evaluated as a single 
condition, with consideration of the manifestations 
attributable to any or all of those diagnoses.

Service connection for the veteran's duodenal disease was 
established in the 1970s.

On VA examination in August 1998, the veteran reported a 
long history of abdominal pain, nausea, vomiting, reflux, 
and heartburn.  He indicated that he took medications for 
the symptoms, and that the medications only partially 
reduced the symptoms.  He reported that episodes of 
abdominal pain that prevented him from doing his work 
occurred more than four times per year, and lasted more 
than ten days each time.  He indicated that in the past he 
had lost weight due to the ulcer disorder.

The veteran reported that he had previously worked as a 
logger, but had stopped doing that work because of his 
stomach pain.  He indicated that he currently was self-
employed replacing cane seats on chairs.  He asserted that 
he had lost at least 70 percent of his ability to work 
because of his ulcer disease.  The examiner noted 
abdominal tenderness.  X-rays showed duodenal scarring and 
obstruction secondary to ulcer disease, hiatal hernia with 
reflux, evidence of gastritis, and a wide opening of the 
lower esophagus.  A Helicobacter pylori test was positive, 
and a platelet count was low.  The examiner stated that 
the veteran had definite impairment of health due to ulcer 
disease.  The examiner indicated that the veteran's ulcer 
disease was moderately severe to severe.

The claims file contains several statements from Jeannette 
F. Stein, M.D., the VA physician who treated the veteran 
for his ulcer disease from the early 1990s through at 
least 2002.  In 1993, Dr. Stein wrote that, because of his 
medical condition, the veteran was no longer able to work 
in logging, but would need to find a different kind of 
employment.  In March 2001, Dr. Stein indicated that the 
veteran had abdominal pain, occasional nausea, and 
vomiting that occurred approximately every other day.  Dr. 
Stein noted that the veteran had experienced a weight loss 
from 220 pounds in December 2000 to 211 pounds in March 
2001.  In March 2002, Dr. Stein wrote that she had 
followed the veteran for many years for peptic ulcer 
disease, hypertension, degenerative disc disease, and 
several other medical problems.  Dr. Stein indicated that 
the veteran had been unable to sustain gainful employment 
for prolonged periods.

On VA examination in January 2002, the veteran reported 
having nausea every morning, and vomiting at least four or 
five times per week.  He reported abdominal discomfort.  
He indicated no recent weight change.  He stated that he 
had not worked in the past year, because of his stomach 
problems and other medical problems.  There was no 
abdominal tenderness on examination.  The examiner noted 
that the veteran had not indicated specifically how much 
his stomach problems alone, apart from other medical 
problems, affected his ability to work.

VA outpatient treatment notes from 2001 and 2002 show 
ongoing symptoms for ulcer disease and GERD, treated with 
medication.  The veteran reported having occasional 
emesis, including an episode in March 2002.

The current 60 percent rating is the maximum rating 
provided for duodenal ulcer or hiatal hernia under the 
rating schedule.  VA regulations provide that when a case 
that is exceptional, such that the criteria in the rating 
schedule are inadequate to evaluate the disability, the 
case may be referred to the VA Chief Benefits Director or 
the Director of the VA Compensation and Pension Service 
for the assignment of an extraschedular rating,. 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2002).  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In this case, there is evidence that the veteran's 
duodenal ulcer disease, with hiatal hernia and GERD, 
interferes with his capacity for employment.  In 1998, the 
veteran asserted, and a VA physician repeated the 
veteran's assertion, that his digestive system disorder 
reduced his ability to work by at least 70 percent.  The 
current 60 percent evaluation approximates a 70 percent 
reduction in ability to work.

Other medical records, morover, indicate that the veteran 
has a number of other medical disorders, and that it is 
not clear how much of the veteran's occupational 
impairment can be attributed to his service-connected 
digestive system disorders.  Overall, it appears that the 
60 percent rating currently assigned contemplates the 
level of impairment that is shown.  The manifestations of 
the digestive system disorders are not shown to be so 
exceptionally disabling that the maximum, 60 percent 
rating under the schedule is insufficient.  Therefore, 
referral for an extraschedular rating is not warranted, 
and the claim for a rating in excess of 60 percent is 
denied.  

In April 2002 a VA examiner considered the effects of non-
service connected psychiatric disabilities with the 
duodenal ulcer, and assigned a global assessment of 
function of 55.  Such a score is indicative of only 
moderate impairment of occupational function.  



III.  Effective Date for Increased Rating for Ulcer 
Disease

In an October 1995 rating decision, the RO increased the 
rating for the veteran's duodenal ulcer disease from 10 
percent to 20 percent, and set an effective date of June 
7, 1995, for the 20 percent rating.  The veteran appealed 
that effective date, asserting that the rating should be 
higher than 10 percent effective from an earlier date.  
Specifically, the veteran asserted that the higher rating 
should be effective from July 1993, when he had expressed 
disagreement with a June 1993 rating decision denying an 
increase to a rating in excess of 10 percent for the 
duodenal ulcer disease.

Except as otherwise provided, the effective date of an 
award of an increased rating, or of a claim reopened after 
final disallowance, will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2002).  In the case of an award of an increased 
rating, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date will be 
the date of the receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(2) (2002).

The RO first granted service connection for the veteran's 
duodenal ulcer disease in 1977, and assigned a 0 percent 
disability rating.  In March 1993, the veteran requested a 
higher rating for his duodenal ulcer disease.  In a rating 
decision issued on June 18, 1993, the RO continued the 0 
percent rating, effective from March 4, 1977, and 
increased the rating to 10 percent, effective from 
February 1993.  On July 8, 1993, the RO received the 
veteran's NOD with the June 1993 rating decision.  The 
veteran asserted that his ulcer condition was more than 10 
percent disabling.  In February 1994, the RO issued an SOC 
on the issue of a rating in excess of 10 percent for the 
duodenal ulcer disease.  The veteran did not complete his 
appeal by submitting a substantive appeal.

To appeal a rating decision, a veteran must file an NOD 
and a substantive appeal.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).  If a claimant does not perfect his appeal by 
filing a substantive appeal within one year after the RO 
mails the rating decision being appealed, or within 60 
days after the RO mails the SOC, whichever is later, the 
rating decision becomes a final decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302(b), 20.1103 (2002).  As the 
veteran did not file a substantive appeal to perfect his 
appeal of the June 1993 rating decision denying a rating 
in excess of 10 percent, that decision became a final 
decision.

On June 7, 1995, the RO received a new claim from the 
veteran for an increased rating for his duodenal ulcer 
disease.  As the June 1993 rating decision became a final 
decision, June 7, 1995, is the date of receipt of the 
veteran's claim for a rating in excess of 10 percent for 
his duodenal ulcer disease.  The effective date for the 
increased rating that the RO granted in the October 1995 
rating decision, then, may be June 7, 1995, or, the 
earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the June 
7, 1995 claim was received within one year from such date.  
That is, if it was factually ascertainable that the 
veteran's duodenal ulcer disease had increased such as to 
warrant a rating in excess of 10 percent as of a date 
within one year prior to June 7, 1995, that date would be 
the appropriate effective date.

The claims file contains notes of VA outpatient treatment 
notes for his ulcer disease in 1994 and 1995.  In February 
1994, the veteran reported having had severe lower 
abdominal pain for several days, despite medication.  He 
reported having nausea but no vomiting.  In April 1994, he 
reported persistent abdominal pain, only partially 
relieved by medications.  He had mild pyrosis, but no 
dysphagia.  In May 1994, he complained of nagging 
abdominal pain.  In June 1994, he reported ongoing stomach 
pains, with some improvement.  He continued to report 
stomach pains in July 1994, and September 1994 notes 
reflected ongoing stomach discomfort despite medications.  
In October 1994, he reported abdominal pain with no 
vomiting, but with episodes of food hanging up, described 
by the examiner as possible dysphagia.  In April 1995, he 
was noted to have had recurrent solid dysphagia for more 
than six months, occurring two or three times per week.  
He also had reflux and pyrosis.

The medical records from 1994 and 1995 show a pattern of 
ongoing abdominal pain.  By the time of the notes recorded 
on June 13, 1994, there was sufficient cumulative evidence 
of continuous moderate manifestations of the duodenal 
ulcer disease, such as would warrant a 20 percent rating.  
Thus, June 13, 1994, can be considered the earliest date 
as of which it was factually ascertainable that the ulcer 
disease had increased to a 20 percent level.  As the June 
7, 1995, claim was received within a year of the June 13, 
1994, notes, an effective date of June 13, 1994, may be 
assigned for the 20 percent rating for the veteran's 
duodenal ulcer disease.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for duodenal ulcer disease with hiatal hernia and GERD is 
denied.

Entitlement to an effective date of June 13, 1994, for the 
grant of an increase in rating to 20 percent for duodenal 
ulcer disease is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

